




Exhibit 10.13
GREAT WESTERN BANCORP, INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN


1.
Purpose

The purpose of the Great Western Bancorp, Inc. Executive Incentive Compensation
Plan (as amended from time to time, the “Plan”) is to help the Company (as
hereinafter defined) attract, retain and motivate participating eligible
executives by providing incentive awards that ensure a strong
pay-for-performance linkage, and to permit the incentive awards to qualify as
performance-based compensation under Section 162(m) (taking into account any
transition relief available thereunder).
2.
Definitions of Certain Terms

(a)“Award” means an amount calculated and awarded to a Participant pursuant to
the Plan. Awards may be cash-based or based on the Company’s Shares (i.e.,
stock-based).
(b)    “Board” means the Board of Directors of Great Western Bancorp, Inc., a
Delaware corporation (“Great Western”).
(c)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto, and the applicable rulings and regulations
thereunder.
(d)    “Committee” has the meaning set forth in Section 3(a).
(e)    “Company” means Great Western and any Subsidiary, and any successor
entity thereto.
(f)    “Eligible Executive” means an employee of the Company who, in the
discretion of the Committee, is likely to be a “covered employee” under Section
162(m) for the year in which an Award is payable and any other executives of the
Company who are selected by the Committee for participation in the Plan.
(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.
(h)    “Fiscal Year” means Great Western’s fiscal year.
(i)    “GAAP” has the meaning set forth in Section 5(a).
(j)    “Omnibus Plan” means the 2014 Great Western Bancorp, Inc. Omnibus
Incentive Plan.



--------------------------------------------------------------------------------






(k)    “Participant” means an Eligible Executive participating in the Plan for a
Performance Period as provided in Section 4(b).
(l)    “Performance Criteria” has the meaning set forth in Section 5(a).
(m)    “Performance Goals” has the meaning set forth in Section 5(a).
(n)    “Performance Period” means a Fiscal Year or other period of time (which
may be longer or shorter than a Fiscal Year) set by the Committee during which
the achievement of the Performance Goals is to be measured.
(o)    “Section 162(m)” means Section 162(m) of the Code and the applicable
rulings and regulations thereunder.
(p)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) as set forth in Section 162(m)(4)(C) of
the Code and the applicable rulings and regulations thereunder.
(q)    “Section 409A” means Section 409A of the Code, including any amendments
or successor provisions to that section, and any regulations and other
administrative guidance thereunder, in each case as they may be from time to
time amended or interpreted through further administrative guidance.
(r)    “Shares” means shares of common stock of Great Western, par value $0.01
per share.
(s)    “Subsidiary” means any corporation, partnership, limited liability
company or other legal entity in which Great Western, directly or indirectly,
owns stock or other equity interests possessing 25% or more of the total
combined voting power of all classes of the then-outstanding stock or other
equity interests.
3.
Administration of the Plan

(a)    Committee. The Compensation Committee of the Board (as constituted from
time to time, and including any successor committee, the “Committee”) will
administer the Plan. The Committee will be appointed by the Board and will
consist of not less than two members of the Board who are intended to meet the
definition of “outside director” under the provisions of Section 162(m) and the
definition of “non-employee director” under the provisions of the Exchange Act,
and each of whom is intended to be “independent” as set forth in the applicable
rules and regulations of the Securities and Exchange Commission and the New York
Stock Exchange.
(b)    Administration. The Committee will have all the powers vested in it by
the terms of this Plan, such powers to include the authority (within the
limitations described herein) to select the persons to be granted awards under
the Plan, to determine the time when Awards will be granted, to determine
whether objectives and conditions for earning Awards have been met, to determine
whether Awards will be paid at the end of the Performance Period or deferred



--------------------------------------------------------------------------------






(consistent with Section 409A), and to determine whether an Award or payment of
an Award should be reduced or eliminated. The Committee will have full power and
authority to administer and interpret the Plan and to adopt such rules,
regulations, agreements, guidelines and instruments for the administration of
the Plan and for the conduct of its business as the Committee deems necessary or
advisable. The Committee’s interpretations of the Plan, and all actions taken
and determinations made by the Committee pursuant to the powers hereunder, will
be final, binding and conclusive for all purposes and on all parties, including
the Company, Great Western’s shareholders, its employees and any person
receiving an Award under the Plan, as well as their respective successors in
interest. The provisions of the Plan are intended to ensure that all Awards
granted hereunder qualify for the Section 162(m) Exemption (taking into account
any transition relief available), and this Plan is intended to be interpreted
and operated consistent with this intention. No member of the Committee will be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award.
(c)    Guidelines. The Committee may adopt from time to time written policies or
rules as it deems necessary or desirable for the Committee’s implementation and
administration of the Plan.
(d)    Delegation of Administrative Authority. The Committee may delegate its
responsibilities for administering the Plan to employees of the Company as it
deems necessary or appropriate for the proper administration of the Plan. In
delegating its authority, the Committee will consider the extent to which any
delegation may cause Awards to fail to be deductible under Section 162(m)
(taking into account any transition relief available).
4.
Eligibility and Participation

(a)    Eligibility. All Eligible Executives are eligible to participate in the
Plan for any Performance Period.
(b)    Participation. For each Performance Period, the Committee, in its
discretion, will select the Eligible Executives who will participate in this
Plan. The Committee will select the Participants no later than 90 days after the
beginning of the Performance Period (or, if shorter, before 25% of the
Performance Period has elapsed) in accordance with Section 162(m).
5.
Awards

(a)    Performance Goals. The “Performance Goals” means the written, objective
performance goals established by the Committee for each Performance Period. The
Performance Goals will be based on one or more of the following business
criteria (either separately or in combination) with regard to Great Western (or
a Subsidiary, division, other operational unit or administrative department of
Great Western) (“Performance Criteria”): asset growth; earnings per share;
enterprise value or value creation targets; combined net worth; debt to equity
ratio; revenues; investment performance; operating income (with or without
investment income or income taxes); cash flow; margin; net income, before or
after taxes; earnings before interest, taxes, depreciation and/or amortization;
return on total capital, equity, revenue or assets; and increase in the fair
market value of a Share.



--------------------------------------------------------------------------------






Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
will be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders. Any Performance Goals may
be measured in absolute terms or relative to historic performance or the
performance of other companies or an index. To the extent permitted under
Section 162(m) (including, without limitation, compliance with any requirements
for stockholder approval), for each Fiscal Year, the Committee may (i) designate
additional business criteria on which the Performance Goals may be based or (ii)
provide for objectively determinable adjustments, modifications or amendments,
as determined in accordance with GAAP, to any of the Performance Criteria
described above for one or more of the items of gain, loss, profit or expense:
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of business under GAAP or (E)
attributable to the business operations of any entity acquired by the Company
during a Fiscal Year.
Separate Performance Goals may be established by the Committee for Great Western
or a Subsidiary, division, or individual thereof, and different Performance
Criteria may be given different weights. To the extent permissible for Awards to
qualify for the Section 162(m) Exemption (taking into account any transition
relief), the Committee may establish other subjective or objective goals,
including individual Performance Goals, which it deems appropriate, for purposes
of applying negative discretion in determining the Award amount.
(b)    Grant of Awards. In connection with the grant of each Award, the
Committee will (i) establish the Performance Goal(s) and the Performance Period
applicable to such Award, (ii) establish the formula for determining the amounts
payable based on achievement of the applicable Performance Goal(s), (iii)
determine the consequences for the Award of the Participant’s termination of
employment for various reasons or the Participant’s demotion or promotion during
the Performance Period and (iv) establish such other terms and conditions for
the Award as the Committee deems appropriate. The foregoing will be accomplished
(1) while the outcome for the Performance Period is substantially uncertain and
(2) no more than 90 days after the commencement of the Performance Period or, if
the Performance Period is less than one year, the number of days which is equal
to 25% of the Performance Period.
(c)    Certification of Performance. Following the completion of the Performance
Period, the Committee will certify in writing the degree to which the
Performance Goal(s) applicable to each Participant for the Performance Period
were achieved or exceeded. No Awards will be paid for the Performance Period
until such certification is made by the Committee. Subject to Section 5(d), the
Award for each Participant will be determined by applying the applicable formula
for the Performance Period based upon the level of achievement of the
Performance Goal(s) certified by the Committee.
(d)    Committee Discretion. Notwithstanding anything to the contrary in the
Plan, the Committee may, in its sole discretion, reduce or eliminate, but not
increase, any Award payable



--------------------------------------------------------------------------------






to any Participant for any reason, including without limitation to reflect
individual or business performance and/or unanticipated or subjective factors.
(e)    Maximum Awards. No Participant may receive with respect to any Fiscal
Year an Award under the Plan of more than $5,000,000. In addition, no
Participant may receive with respect to any Fiscal Year an Award under the Plan
of more than 1,000,000 Shares. In the event the Performance Period for an Award
is more than one Fiscal Year, then for purposes of the limits above, the Award
amount will be proportionately spread across the actual Performance Period
(provided that for this purpose, the Award amount may not be spread across more
than four (4) years).
(f)    Timing of Payment. Awards will generally be payable by the Company to
Participants promptly following the determination and written certification of
the Committee for the Performance Period pursuant to Section 5(c) above.
Notwithstanding the prior sentence, the Committee, in its discretion, may defer
the payout or vesting of any Award and/or provide to Participants the
opportunity to elect to defer the payment of any Award, subject to Section 6(j).
(g)    Form of Payment. Awards may be paid in cash or in the form of stock-based
awards. Awards that are granted and denominated in cash may be paid under the
Plan, the Omnibus Plan or any other plan maintained by the Company, and Awards
that are granted in the form of stock-based awards will be issued pursuant to
the Omnibus Plan or any other plan maintained by the Company for stock‑based
awards at the time of grant.
(h)    Certain Participants not Eligible. To be eligible for payment of any
Award, the Participant must be employed by the Company on the last day of the
Performance Period unless the Committee specifies otherwise.
6.
Miscellaneous Provisions

(a)    Effect on Benefit Plans. Awards under the Plan will not be considered
eligible pay under other plans, benefit arrangements or fringe benefit
arrangements of the Company unless otherwise provided under the terms of such
other plans.
(b)    Restriction on Transfer. No Award (or any rights and obligations
thereunder) granted under the Plan may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may permit, under such terms and conditions that it
deems appropriate in its sole discretion, a Participant to transfer any Award to
any person or entity that the Committee so determines. Any sale, exchange,
transfer, assignment, pledge, hypothecation, or other disposition in violation
of the provisions of this Section 6(b) will be null and void and any Award which
is hedged in any manner will immediately be forfeited. All of the terms and
conditions of the Plan and the Award will be binding upon any permitted
successors and assigns.



--------------------------------------------------------------------------------






(c)    Tax Withholding. Participants will be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, that they incur in connection
with the receipt or vesting of any Award. As a condition to the delivery of any
payment under this Plan or the lifting or lapse of restrictions on any Award, or
in connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company relating to
an Award (including, without limitation, Federal Insurance Contributions (FICA)
tax), (i) the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to a Participant whether or not
pursuant to the Plan, (ii) the Committee will be entitled to require that the
Participant remit cash to the Company (through payroll deduction or otherwise)
or (iii) the Company may enter into any other suitable arrangements to withhold,
in each case in an amount not to exceed in the opinion of the Company the
minimum amounts of such taxes required by law to be withheld.
(d)    No Rights to Awards. No Company employee or other person will have any
claim or right to be granted an Award under the Plan. Neither the adoption of
the Plan nor the grant of any Award will confer upon any employee any right to
continued employment with the Company, nor will it interfere in any way with the
right of the Company to terminate, or alter the terms and conditions of, the
employment at any time. The Committee’s determinations under the Plan and Awards
need not be uniform and any such determinations may be made by it selectively
among persons who receive, or are eligible to receive, Awards under the Plan
(whether or not such persons are similarly situated).
(e)    No Funding of Plan. The Plan will be unfunded, and the Awards will be
paid solely from the general assets of the Company. The Company will not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan. To the
extent that any person acquires a right to receive payments under the Plan, the
right is no greater than the right of any other unsecured general creditor.
(f)    Right of Offset. The Company will have the right to offset against any
payments under the Plan any outstanding amounts (including, without limitation,
travel and entertainment or advance account balances, loans, repayment
obligations under any Awards, or amounts repayable to the Company pursuant to
tax equalization, housing, automobile or other employee programs) that the
Participant then owes to the Company and any amounts the Committee otherwise
deems appropriate pursuant to any tax equalization policy or agreement.
Notwithstanding the foregoing, if an Award provides for the deferral of
compensation within the meaning of Section 409A, the Committee will have no such
right if such offset could subject the Participant to the additional tax imposed
under Section 409A in respect of an outstanding Award.
(g)    Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.
(h)    Successors. All obligations of Great Western under the Plan will be
binding on any successor to Great Western whether the existence of such
successor is the result of a direct or



--------------------------------------------------------------------------------






indirect purchase, merger, consolidation, or otherwise of all or substantially
all of the business or assets of Great Western.
(i)    FDIC Limits on Golden Parachute Payments. Notwithstanding anything to the
contrary, the Company will not be required to make any payment or grant any
Award under the Plan or any Award agreement that would otherwise be a prohibited
golden parachute payment within the meaning of Section 18(k) of the Federal
Deposit Insurance Act.
(j)    Section 409A. All Awards made under the Plan that are intended to be
“deferred compensation” subject to Section 409A will be interpreted,
administered and construed to comply with Section 409A, and all Awards made
under the Plan that are intended to be exempt from Section 409A will be
interpreted, administered and construed to comply with and preserve such
exemption. The Board and the Committee will have full authority to give effect
to the intent of the foregoing sentence.
Without limiting the generality of the foregoing, with respect to any Award made
under the Plan that is intended to be “deferred compensation” subject to Section
409A: (i) any payment due upon a Participant’s termination of employment will be
paid only upon such Participant’s separation from service from the Company
within the meaning of Section 409A; (ii) any payment to be made with respect to
such Award in connection with the Participant’s separation from service from the
Company within the meaning of Section 409A (and any other payment that would be
subject to the limitations in Section 409A(a)(2)(B) of the Code) will be delayed
until six months after the Participant’s separation from service (or earlier
death) in accordance with the requirements of Section 409A; (iii) if any payment
to be made with respect to such Award would occur at a time when the tax
deduction with respect to such payment would be limited or eliminated by Section
162(m), such payment may be deferred by the Company under the circumstances
described in Section 409A until the earliest date that the Company reasonably
anticipates that the deduction or payment will not be limited or eliminated;
(iv) if the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Participant’s right to the series of installment payments will be treated as a
right to a series of separate payments and not as a right to a single payment;
and (v) for purposes of determining whether the Participant has experienced a
separation from service from the Company within the meaning of Section 409A,
“subsidiary” will mean a corporation or other entity in a chain of corporations
or other entities in which each corporation or other entity, starting with Great
Western, has a controlling interest in another corporation or other entity in
the chain, ending with such corporation or other entity. For purposes of the
preceding sentence, the term “controlling interest” has the same meaning as
provided in Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided
that the language “at least 20 percent” is used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations.
(k)    Clawback/Recapture Policy. Awards under the Plan will be subject to any
clawback or recapture policy that the Company may adopt from time to time to the
extent provided in such policy and, in accordance with such policy, may be
subject to the requirement that the Awards be repaid to the Company after they
have been distributed to the Participant.



--------------------------------------------------------------------------------






(l)    Severability; Entire Agreement. If any of the provisions of the Plan or
any Award agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision will be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions will not be affected thereby;
provided that if any of such provisions is finally held to be invalid, illegal,
or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision will be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
agreements contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.
(m)    Governing Law. The Plan and all Awards made and actions taken thereunder
will be governed by and construed in accordance with the laws of the State of
South Dakota, without reference to principles of conflict of laws.
7.
Effective Date, Amendments and Termination

(a)    Effective Date. The Plan was adopted by the Board on September 26, 2014
and was approved by the stockholder of Great Western on October 10, 2014 (the
“Effective Date”).
(b)    Amendments. The Committee may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action will adversely affect any
rights or obligations with respect to any Awards made under the Plan. No such
amendment or modification, however, may be effective without approval of Great
Western’s shareholders if such approval is necessary to comply with the
requirements of the Section 162(m) Exemption (taking into account any transition
relief available thereunder) including (i) any change to the class of persons
eligible to participate in the Plan, (ii) any change to the Performance Goals or
Performance Criteria or (iii) any increase to the maximum dollar amount that may
be paid to a Participant for a Performance Period.
(c)    Termination. The Plan will continue in effect until terminated by the
Committee.

